Citation Nr: 0727475	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  99-20 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
chronic, intermittent low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from July 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision granted service 
connection for intermittent low back strain (hereinafter also 
called lumbar strain) rated as noncompensably disabling from 
September 1997.  A May 2000 hearing officer's decision 
increased the evaluation for low back strain to 10 percent, 
effective from September 1997, the date of the original 
service connection claim.  

In August 2001, a hearing was held before a Veterans Law 
Judge who is currently no longer employed at the Board.  In 
August 2007, the Board notified the veteran that the Veterans 
Law Judge who presided at his hearing in August 2001, had 
left the Board.  The veteran was advised in writing that he 
had the right to another hearing by another Veterans Law 
Judge. See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2006).  In correspondence received in August 2007, the 
veteran indicated that he did not want an additional hearing.  

This case was previously before the Board in October 2001, 
June 2003, July 2004, and July 2005 at which times it was 
remanded in accordance with due process concerns, for 
additional development and to comply with recent changes in 
the law.  The actions requested in those remands has been 
undertaken and the case has returned to the Board and is 
ready for adjudication on the merits.


FINDINGS OF FACT

1.  From September 1997 to the present time, the veteran's 
lumbar strain has not been shown to be productive of moderate 
limitation of motion; muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position or severe with listing of the whole spine 
to opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

2.  As shown by VA examination findings dated from 1998 to 
2005, forward flexion of the thoracolumbar spine was greater 
than 60 degrees and the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees; the 
clinical evidence is negative for indications of muscle 
spasms or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  The clinical evidence 
reveals no findings of scoliosis, reversed lordosis or 
abnormal kyphosis, which are attributable to the service 
connected low back strain.

3.  From September 1997 to the present time, pain has 
periodically been clinically noted or demonstrated on range 
of motion testing; however, the clinical evidence does not 
reveal indications of weakened movement, excess fatigability, 
incoordination neurological impairment, loss of strength or 
muscle atrophy.

4.  It has been clinically determined that radiographic 
findings of degenerative joint disease of the lumbar spine 
with mild scoliosis are not part of the veteran's service-
connected lumbar strain.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for lumbar strain is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Codes 5235-5243, 5292, 5295 (2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, the initial rating 
decision and the May 2000 decision granting an increased 
evaluation were rendered prior to the enactment of the VCAA.  
Thereafter, VCAA notice letters were sent to the veteran in 
December 2001 and August 2004.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  As this was an impossibility in this case, the RO 
did not provide the veteran with notice of the VCAA before 
the initial adjudication in this case.  However, the RO did 
provide the veteran with letters in 2001 and 2004 which meet 
the notification requirements of the VCAA, prior to 
readjudicating the claim in a March 2005 and January 2006 
Supplemental Statements of the Case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the claim for an 
increased evaluation was readjudicated in two SSOCs.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of her claim.  Id., at 120- 
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in letters dated in 2001 and 
2004, the RO informed the veteran that if she felt her 
service-connected back disorder had increased in severity 
beyond the rating assigned, he should submit current medical 
evidence to support his claim.  Regarding the second element, 
in those VCAA letters, the RO informed the veteran that it 
would obtain any VA medical records or any private medical 
records if the veteran completed a consent form for such 
records.  Regarding the third element, the RO informed the 
veteran to complete the aforementioned consent form regarding 
private records, and to tell the RO about any VA medical 
records that he wanted the RO to obtain.  The VCAA notice 
letters that were provided to the veteran also contained the 
"fourth element," inasmuch as the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has also informed the 
veteran in the rating decision, statement of the case, and 
supplemental statements of the case of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate his claim 
for an increased rating, so the 4th element has been met and 
this matter was discussed in numerous SSOCs.

Regarding the 5th element, i.e., the effective date of 
disability, this matter is moot inasmuch as the claim is 
being denied and since the currently assigned effective date 
is the earliest obtainable, the date of the original service 
connection claim.  For the aforementioned reasons, VA has 
adequately addressed the effective date issue.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA medical records and an examination pertinent to the claim 
on appeal are in the claims file and have been reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  In compliance with the statutory requirements of 38 
U.S.C.A. § 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), 
the VA has provided the veteran and his representative with a 
SOC and SSOCs, informing them of the laws and regulations 
relevant to the veteran's claim and, in particular, what was 
needed to achieve a higher rating for his service-connected 
back disorder.  See Dingess, 19 Vet. App. at 473.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.  In addition, in a 
statement signed by the veteran in February 2006, he 
indicated that he had no additional evidence to submit.

Factual Background

A rating decision dated in August 1998 granted service 
connection for chronic, intermittent low back strain and 
assigned a non-compensable disability evaluation effective 
from September 25, 1997, the date of the original service 
connection claim.  It was determined that low back disorder 
was secondary to a service-connected right knee disorder.  

The initial rating was based at least in part of findings 
made during a May 1998 VA examination.  At that time, the 
veteran complained of having intermittent backaches, 
described as burning discomfort in the lumbar area, occurring 
once every one to two weeks on average.  There was no 
evidence of paraspinal spasm.  Range of motion testing of the 
lumbar spine revealed forward flexion from 0 to 115 degrees 
without pain; extension from 0 to 15 degrees without pain; 
right rotation to 65 degrees and left rotation to 55 degrees 
limited by pain.  Gait was described as normal.  Chronic, 
intermittent low back strain was diagnosed.  X-ray films of 
the lumbar spine taken in May 1998 revealed evidence of 
spinal bifida.

The veteran provided testimony at a hearing held at the RO in 
February 2000.  The veteran reported that he worked part-time 
painting, remodeling, and performing small repairs, 
maintenance and doing minor plumbing projects.  He reported 
having a burning sensation in the lower back, occurring once 
or twice a week, as well as stiffness and muscle tightness, 
for which he used a heating pad.

In a May 2000 decision, it was determined that a 10 percent 
evaluation was warranted for the veteran's lumbar strain, 
effective from September 1997, the date of the original 
service connection claim, as it was determined that the 
disorder was consistent with evidence of slight limitation of 
motion with pain.  

In August 2001, the veteran provided testimony at a hearing 
held before a Veterans Law Judge (who is no longer at the 
Board).  The veteran complained of symptoms of shooting back 
pains and numbness.  He indicated that his did not generally 
restrict his activities and used heating pads.  He stated 
that he did not receive physical therapy for back problems.  
He indicated that he did not work full-time, but was employed 
part-time as a plumber, but believed that he could work more 
hours but for back and knee problems.  

A VA examination was conducted in December 2001.  The veteran 
reported having episodes of low back pain occurring 2 to 3 
times a week.  On physical examination, there was no evidence 
of joint deformity.  There was moderate tenderness over the 
lumbar spine on palpation.  Strength was evaluated as 5/5.  
Range of motion testing of the lumbar spine revealed forward 
flexion of 90 degrees without pain or limitation; extension 
to 30 degrees without pain or limitation; lateral bending of 
35 degrees bilaterally without pain or limitation; and 
bilateral rotation of 30 degrees without pain or limitation.  
Lumbosacral strain was diagnosed.  The examiner also noted 
that X-ray films (May 1998) had revealed mild retrolisthesis 
of L5-S1 and narrowed neuroforamina as well as S1 spina 
bifida.  X-ray films of the lumbar spine taken in December 
2001 revealed a normal appearing lumbar spine and a mild 
compression fracture at T12.  The examiner commented that the 
veteran was able to perform the activities of daily living 
without limitation, and occasionally used a cane for his 
right knee.

Lay statements presented by the veteran and his girlfriend 
attest to the veteran's back problems and the veteran added 
that he could no longer be employed as a painter due to such 
problems.  

On VA examination of August 2004, the veteran reported having 
symptoms of a burning sensation in the lower back with 
cramping and spasms.  He also described numbness and tingling 
into the thighs.  Pain was assessed as 3-7/10.  The veteran 
reported having occasional muscle pain.  The reported stated 
that the veteran walked unaided by a cane and did not use a 
brace.  It was noted that he was steady with no history of 
falls.  It was estimated that he could walk a mile.  The 
veteran reported that he did not engage in heavy labor as a 
self-employed handyman and that back problems had minimal 
effect on daily activities unless flare-up pain occurred.  

Range of motion testing of the lumbar spine revealed forward 
flexion of 80 degrees without pain or limitation; extension 
to 15 degrees with pain; lateral bending of 25 degrees 
bilaterally with pain; and bilateral rotation of 25 degrees 
with pain.  The examiner commented that the veteran had a 
normal gait, but stood with a slight list to the left side.  
Neurological evaluation revealed mild decreased sensation in 
the left lower extremity.  Motor testing was 5/5.  The 
examiner indicated that the veteran had not experienced any 
incapacitating episodes during the last 12 month period.  VA 
X-ray films showed mild lumbar spondylosis and mild to 
moderate degenerative joint disease of the lumbosacral spine 
and this was the diagnosis.  

In December 2005, the VA examiner who conducted the August 
2004 VA examination provided an addendum, opining that the 
lumbar scoliosis and degenerative joint disease of the 
lumbosacral spine were not part of the veteran's service-
connected lumbar strain.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45.  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he is entitled to an increased 
evaluation for his lumbar strain.  Specifically, he claims 
that the current evaluation assigned for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.

The veteran is currently assigned a 10 percent disability 
evaluation for chronic intermittent low back strain pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  This 
disorder was previously evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

VA amended the rating schedule again for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which became effective on September 23, 2003.  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, and under the new 
regulations, code 5295 no longer exists.  The Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2003, neither the RO nor the Board could apply the 
revised rating schedule.  The veteran was notified of these 
regulation changes in the March 2005 and January 2006 
Supplemental Statements of the Case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

For the sake of completeness, the Board notes that during the 
pendency of this appeal, VA also issued new schedular 
criteria for rating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, which became effective 
September 23, 2002.  However, as there is no medical evidence 
of intervertebral disc disease related to the veteran's 
service-connected low back disorder, such amendment is not 
relevant to the instant appeal and need not be further 
discussed.

Prior to September 23, 2003, Diagnostic Code 5295 (used for 
the evaluation lumbosacral strain), provided that a 10 
percent disability evaluation is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Also applicable prior to September 23, 2003, was Diagnostic 
Code 5292 which provided for ratings based on limitation of 
motion of the lumbar spine.  When such limitation of motion 
is slight, a 10 percent rating is warranted; with moderate 
limitation of motion, a 20 percent evaluation is warranted.  
When limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5237 provides that 
lumbosacral strain should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  See also 38 C.F.R. § 4.71a, Plate V (2006).

In considering the evidence of record under the older rating 
criteria found under Diagnostic Code 5295, the Board 
concludes that the veteran is not entitled to an increased 
evaluation for his low back strain.  Neither the 1998, 2001, 
or 2004 VA examination reports nor any medical records dated 
from 1997 to 2005 clinically document muscle spasm on extreme 
forward bending, or in fact at all.  Moreover, the 
aforementioned evidence revealed no symptomatology consistent 
with loss of lateral spine motion, unilateral, in standing 
position.  Accordingly, a 20 percent evaluation is not 
warranted under DC 5295.  Similarly, the medical evidence of 
record does not show the veteran to have symptoms consistent 
with the criteria for the assignment of a 40 percent 
evaluation under DC 5295, namely, listing of the whole spine 
to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's lumbar strain.  The 
medical evidence of record repeatedly reflects that the 
veteran does not have moderate limitation of motion of the 
lumbar spine.  In this regard, range of motion testing of the 
lumbar spine conducted in 1998, 2001 and 2004 shows complete 
or very nearly full forward flexion to 90 degrees without 
pain; some mild to moderate limitation of extension only, and 
lateral bending and rotation bilaterally that is full or 
nearly so.  Overall, at most the degree of limited motion 
shown is slight and for the most part this is only shown in 
extension.  

The Board notes that as of 1998 and 2001, there was no 
specific measure of the range of motion of the lumbar spine 
included in the regulations used to evaluate disabilities of 
the spine.  However, range of motion measurements were added 
with the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2006).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria- 
"slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2006).  
Inasmuch as the 1998 and 2001 ranges of motion findings 
revealed full or nearly full range of motion in all but 
extension (which showed only slight to moderate impairment in 
and of itself), the medical evidence of record indicates that 
the impairment overall is best described as slight.  
Therefore, the Board finds that the veteran has not met the 
criteria for an increased evaluation under Diagnostic Code 
5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a 20 percent rating is not 
warranted.  Minor limitation of motion overall was documented 
in 2004.  However, even at that time, the veteran's forward 
flexion of the thoracolumbar spine was greater than 60 
degrees (80 degrees), and his combined range of motion of the 
thoracolumbar spine was much greater than 120 degrees (again 
as measured in 2004).  Nor (as previously noted) is there is 
any clinical indication of muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  Further the clinical evidence reveals no findings 
reversed lordosis or abnormal kyphosis.  While scoliosis was 
found on X-ray films, the record contains a VA medical 
opinion offered in 2005 indicating that neither scoliosis nor 
degenerative joint disease of the lumbar spine also 
demonstrated on X-ray films was considered to be part of the 
service-connected low back strain.  In addition, there is no 
evidence of ankylosis of the spine, nor does the evidence 
show that the veteran has any associated neurological 
abnormalities.  See General Rating Formula, Note 1.  
Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted under the General Rating Formula.  
38 C.F.R. § 4.71a, DC 5237.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca, with respect to 
possibility of whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain were 
initially specifically contemplated under the criteria of DC 
5295.  The 2001 and 2004 VA examination reports did note that 
the veteran evidenced pain on range of motion testing.  
However, the evidence does not otherwise show any functional 
loss due to pain to warrant a rating in excess of 10 percent.  
In particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
The clinical evidence is not demonstrative of functional loss 
due to fatigue, weakness, or lack of endurance, and the 
Schedule does not require a separate rating for pain alone.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Moreover, a 
review of the Hearing officer's decision made in May 2000, in 
which an increased evaluation of 10 percent was granted, 
shows that a combination of evidence of slight limitation of 
motion and the factors contemplated under 38 C.F.R. § 4.40 
and 4.45, supported that increase.  

In summary, when the ranges of motion in the back are 
considered together with other specifically applicable rating 
criteria as well as evidence relating to functional loss and 
pain, to include the absence of findings of neurological 
deficits, muscle strength, and atrophy, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 10 percent.  DeLuca.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's low back strain for any portion 
of the appeal period.


ORDER

An evaluation in excess of 10 percent for low back strain is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


